                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   JULIUS LEE JACKSON,                                       No. C 19-2983 WHA (PR)
                                                                         10                    Petitioner,                              ORDER TO SHOW CAUSE;
                                                                                                                                        GRANTING LEAVE TO PROCEED
                                                                         11        v.                                                   IN FORMA PAUPERIS
United States District Court
                               For the Northern District of California




                                                                         12   GASTELLO, Warden,
                                                                                                                                        (Dkt. Nos. 2, 4)
                                                                         13                    Respondent.
                                                                                                                       /
                                                                         14
                                                                         15                                                INTRODUCTION
                                                                         16             Petitioner, a California prisoner, filed this pro se petition for a writ of habeas corpus
                                                                         17   pursuant to 28 U.S.C. 2254 challenging his state court conviction. For the reasons discussed
                                                                         18   below, respondent is ordered to show cause why the petition should not be granted. Leave to
                                                                         19   proceed in forma pauperis is GRANTED.
                                                                         20                                                 STATEMENT
                                                                         21             In 2017, petitioner was convicted in San Mateo County Superior Court and is serving a
                                                                         22   sentence of seven years and in state prison. His appeal to the California Court of Appeals was
                                                                         23   denied. The California Supreme Court denied his petition for review. His habeas petitions to
                                                                         24   the California Court of Appeal and the California Supreme Court were denied. Thereafter,
                                                                         25   petitioner filed the instant federal petition.
                                                                         26                                                  ANALYSIS
                                                                         27   A.        STANDARD OF REVIEW
                                                                         28             This court may entertain a petition for writ of habeas corpus "in behalf of a person in
                                                                              custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                                                          1   violation of the Constitution or laws or treaties of the United States." 28 U.S.C. 2254(a); Rose
                                                                          2   v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                                                          3   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ
                                                                          4   of habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state
                                                                          5   court must “specify all the grounds for relief which are available to the petitioner ... and shall
                                                                          6   set forth in summary form the facts supporting each of the grounds thus specified.” Rule 2(c) of
                                                                          7   the Rules Governing Section 2254 Cases, 28 U.S.C. foll. 2254. “‘[N]otice’ pleading is not
                                                                          8   sufficient, for the petition is expected to state facts that point to a ‘real possibility of
                                                                          9   constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d
                                                                         10   688, 689 (1st Cir. 1970)).
                                                                         11   B.      LEGAL CLAIMS
United States District Court
                               For the Northern District of California




                                                                         12           Petitioner claims that (1) his conviction and sentence were supported by insufficient
                                                                         13   evidence; (2) his right to a jury from a fair cross-section of his peers was violated by improper
                                                                         14   exclusion of African-Americans from the venire; (3) the trial judge made improper comments to
                                                                         15   the jury about the evidence; (4) trial counsel was ineffective in failing to object to an un-
                                                                         16   recorded jury instruction, to impeach the victim, or to move for a mistrial; (5) the trial judge
                                                                         17   answered a question to the jury about a matter of law without informing petitioner, allowing
                                                                         18   him to object, or recording the answer; (6) the prosecutor committed misconduct by
                                                                         19   withholding exculpatory evidence; (7) appellate counsel provided ineffective assistance on
                                                                         20   appeal; and (8) the state appellate court committed errors in ruling on petitioner’s claims.
                                                                         21           It would appear that the final claim is redundant to the other claims, but to the extent it
                                                                         22   does not, respondent should address it. The other seven claims, when liberally construed, are
                                                                         23   cognizable and warrant a response.
                                                                         24                                             CONCLUSION
                                                                         25           1. The clerk shall mail a copy of this order and the petition with all attachments to the
                                                                         26   respondent and the respondent's attorney, the Attorney General of the State of California. The
                                                                         27   clerk shall also serve a copy of this order on the petitioner.
                                                                         28           2. Respondent shall file with the court and serve on petitioner, within ninety-one (91)


                                                                                                                                  2
                                                                          1   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                                                          2   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                                                          3   granted based on the claim found cognizable herein. Respondent shall file with the answer and
                                                                          4   serve on petitioner a copy of all portions of the state prison disciplinary proceedings that are
                                                                          5   relevant to a determination of the issues presented by the petition.
                                                                          6          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
                                                                          7   court and serving it on respondent within twenty-eight days of the date the answer is filed.
                                                                          8          3. Respondent may file, within ninety-one (91) days, a motion to dismiss on procedural
                                                                          9   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the
                                                                         10   Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file
                                                                         11   with the court and serve on respondent an opposition or statement of non-opposition within
United States District Court
                               For the Northern District of California




                                                                         12   twenty-eight days of the date the motion is filed, and respondent shall file with the court and
                                                                         13   serve on petitioner a reply within fourteen days of the date any opposition is filed.
                                                                         14          4. Petitioner is reminded that all communications with the court must be served on
                                                                         15   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must
                                                                         16   keep the court informed of any change of address and must comply with the court's orders in a
                                                                         17   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                                                         18   pursuant to Federal Rule of Civil Procedure 41(b).
                                                                         19          IT IS SO ORDERED.
                                                                         20
                                                                              Dated: July   9     , 2019.
                                                                         21                                                         WILLIAM ALSUP
                                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
